DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “wherein the coating has a surface energy lower than…”.  The limitation “the coating” is indefinite because it is unclear which coating is being referred to.  Claim 1 requires “applying at least two coatings” and thus, the limitation “the coating” is unclear.
Claims 2-5, 14-18, and 20-22 all contain, or depend on claims that contain the limitation “the coating”.  However, as noted above, claim 1 now requires at least two coatings.  As such, it is unclear which coating is being referred to in the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415, in view of Van Den Brekel et al US 2011/0272139, further in view of Bour US 2004/0237890.
Per claims 1-2 and 21-22, Jin teaches a method of conducting a coiled tubing operation (abstract) comprising forming a tubing string (abstract), the tubing string having an outer surface (abstract) and being made from a metal material such as iron, steel, or alloys thereof [0099], applying at least two coatings (one or more buttering layers, and ultra-low friction coating, see abstract) to a portion of the outer surface which would comprise a first, second and third application portion (as this is up to the practitioner to determine, allocate, and name sections of the outer surface into different portions), and has a lower surface energy than the energy of the outer surface to reduce friction (abstract).  Furthermore, it is noted that the first, second, and third application portions appear to be arbitrarily named in the claims and therefore it would also have been obvious to one of ordinary skill in the art to have called sections or areas of the tubing by different names with a reasonable expectation for success and predictable results.  It is noted that the limitation “a portion of the tubing string that will be disposed in a horizontal section of a wellbore” is not given patentable weight, as this is considered the intended use of the tubing string that occurs after the instant claim of forming the coiled tubing.  Furthermore, per claim 21, it is noted that the limitation of “will be disposed in a vertical section of the wellbore” is likewise not given patentable weight.  Nonetheless, Jin teaches utilizing the tubing string in a horizontal or vertical section of a wellbore [0082].  Jin teaches that a first layer (buttering layer) may include PTFE [0133] and that a second different layer (ultra low friction coating) is also applied. Alternatively, see Van Den Brekel below.
Jin teaches that the ultra-low friction coating could be applied in any arrangement [0087], such as application to the entire area of the pattern [0087], where the pattern is depicted in, for example, Fig. 22.  As such, it would have been obvious to one of ordinary skill in the art to have applied the coating selectively in any arrangement, as taught by Jin, and further according to patterns as taught by Jin (Fig. 22), which would read on applying at least two different coatings onto at least one of the first, second, or third application portions.
Jin is silent regarding flocking to apply the coating.  Bour teaches a method of applying a protective coating onto tubing for use in wells (abstract), wherein the coating can be applied via flocking [0021].  It would have been obvious to one of ordinary skill in the art to have utilized flocking to apply the coating of Jin because Bour teaches that flocking is widely known and used in related art of protecting tubing due to its known suitability (see MPEP 2144.04).
As stated above, Jin teaches the use of PTFE in a buttering layer.  Nonetheless, alternatively, Van Den Brekel teaches a system for drilling a wellbore wherein a friction reducing layer is disposed on an outer surface of the drill string (abstract), wherein the outer surface layer can be PTFE [0008].  It would have been obvious to one of ordinary skill in the art to have utilized PTFE as a friction reducing coating on an outer surface as taught by Van Den Brekel because Jin teaches the need for an ultra-low friction coating on an outer surface in a tubing operation.
Per claims 3-5, Jin teaches creating an anchor profile (shot peening, etc.) on the outer surface and applying the coating to the anchor profile to promote adhesion [0099], [0112], where shot peening would mechanically displace and blast the tubing.  
Per claim 14, Jin teaches that the thickness of the outer coating can be in the range of 1mm-3mm or several orders of magnitude smaller, which overlaps with the claimed range [0100].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within the disclosed workable range of the prior art to arrive at the claimed range.
Per claim 15, Jin is silent regarding the claimed coating application time.  However, it is noted that the claim is open to any application time of less than 30 seconds.  Furthermore, it is known by those of ordinary skill in the art that the application time directly affects the amount of material on the surface (rate of deposition multipled by time) and thickness is a function of density.  As such, since Jin teaches the desired control of thickness (see above), it would have been obvious to one of ordinary skill in the art to have controlled the application time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 16, Jin teaches heat treatment as a treatment step [0092], [0133] to improve adhesion prior to coating.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the temperature of the heat treatment to arrive at the desired results with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).  The claimed cooling step encompasses room temperature and ambient conditions, and therefore, the cooling of the tubing after coating would have been necessary and inherent at some point during its lifetime.
Per claims 17-18, Jin is silent regarding the claimed heating and cooling time; however, it would have been obvious to one of ordinary skill in the art to have utilized the most efficient amount of time to heat treat (as Jin teaches heat treatment) and cooling so as not to unnecessarily waste time and energy.  As such, the claimed time of less than 30 seconds to heat and less than 10 minutes to cool would have been clearly envisaged by one of ordinary skill in the art.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the heating and cooling time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 20, Jin teaches use of the tubing in a wellbore (abstract, [0081]), and as such, the lowering of the tubing string in a vertical section would be inherent and necessary as this is the purpose of Jin [0004].

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 112 rejection are partially persuasive.  The claims now clarify that at least two coatings (a first and a second) are required and applied.  However, the independent claims and all the dependent claims still require “the coating” and this limitation remains indefinite as explained above.
Furthermore, Applicant’s arguments regarding the prior art rely on limitations that are not present in the claim.  Applicant argues that the prior art does not teach PTFE in the outer layer.  The examiner notes that the claims do not require an outer layer and certainly doesn’t require PTFE in an outer layer.  Applicant also argues that the prior art does not teach a “patterned outer layer”.  The claims are likewise completely silent and do not require a patterned outer layer.  As such, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715